In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                               ________________
                               NO. 09-15-00213-CR
                               ________________

                        ANGEL LEE BRYAN, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                 On Appeal from the 1st District Court
                        Jasper County, Texas
                       Trial Cause No. 12103JD
__________________________________________________________________

                          MEMORANDUM OPINION

      A jury convicted appellant Angel Lee Bryan of murder and assessed

punishment at twenty years of confinement. In her sole appellate issue, Bryan

challenges the legal sufficiency of the evidence supporting her conviction. We

affirm the trial court’s judgment of conviction.

                                 THE EVIDENCE

      Bryan’s husband, Doyle Bryan Jr., (“Doyle Jr.”) testified that he and Bryan

adopted the child victim, P.B., who was Bryan’s niece’s biological child. Doyle Jr.
                                          1
testified that P.B. was premature and weighed approximately three pounds at birth.

According to Doyle Jr., Bryan cared for P.B. during the weekdays while he was

working and their other child was in school. Doyle Jr. explained that Bryan and

P.B. shared a bedroom and P.B. had a separate playroom. On September 24, 2012,

Bryan told Doyle Jr. that she had found P.B. on the floor and something was wrong

with P.B. Doyle explained that P.B. was moving, but she was gasping for air.1

Doyle Jr. took P.B. to the emergency room. P.B. died at Texas Children’s Hospital

on September 26, 2012. Bryan called Doyle Jr. from the sheriff’s office on

September 30, and during that call, Doyle Jr. told Bryan there was a broken baby

bed in the home, as well as a hole in the wall, and that someone had located

Bryan’s drug stash in the home. Doyle Jr. denied ever seeing marks or bruises on

P.B. and testified that P.B. was never abused.

      Doyle Jr.’s daughter-in-law, Randall, testified that she had bought methamphetamine

with Bryan on many occasions, and that she and Bryan had used drugs at Bryan’s

house many times. According to Randall, she and Bryan sometimes used drugs in

the room where P.B. slept while P.B. was present. Randall testified that the

methamphetamine made Bryan angry “a lot” and caused Bryan to suffer from

insomnia. Randall explained that when Bryan was not using methamphetamine,
      1
      Doyle Jr. also testified that Bryan told him that P.B. had fallen off a bed at
Bryan’s mother’s home one or two months before that date.
                                         2
she would sleep until late in the afternoon in the same room as P.B. After Bryan

was arrested, Doyle Jr. asked Randall and her husband to search his home, and

Randall testified that they found a needle, methamphetamine residue, and a crack

in the wall by P.B.’s bed.

        Dr. John Hall, an emergency physician at Christus Jasper Memorial

Hospital, testified that he examined P.B. on September 24, 2012. According to

Hall,   P.B.   was   “not    responding   appropriately,   essentially   floppy   and

unresponsive[,]” and her oxygenation was low. Hall testified that Bryan told him

P.B. appeared normal approximately twenty minutes before she was found. Hall

explained that while P.B. was at Jasper Memorial Hospital, she began exhibiting

symptoms of brain injury, and the initial CT scan showed some indications of

swelling on one side of P.B.’s brain, so Hall determined that P.B. should be life-

flighted to Texas Children’s Hospital.

        Dr. Marcella Donaruma of the child abuse pediatric section at Texas

Children’s Hospital testified that she examined nineteen-month-old P.B. on

September 25, 2012. According to Donaruma, P.B. was very small for her age and

had tested positive for drugs at birth. Donaruma testified that P.B. had been life-

flighted to Texas Children’s Hospital from Jasper Memorial Hospital. Donaruma

explained that, as part of P.B.’s treatment, x-rays and CT scans were performed,

                                          3
and it was her opinion that P.B. died from a closed-head injury that cracked her

skull into two pieces. According to Donaruma, such an injury could have been

caused by “[a] rapid forceful blow to the thickest bone in the skull that resulted in

failure of the bone as it tried to protect the brain.” Donaruma opined that P.B.’s

injuries were caused by child abuse, and she explained that the injuries were

inflicted by someone “with the size and strength of an adult.” Donaruma testified

that in P.B.’s room, there were “a variety of flat surfaces and hard edges that could

have hit her head or her head could have hit.”

      Donaruma explained that the brain damage P.B. suffered could have

happened simultaneously with the skull fracture or on another day, but “it was the

brain damage that killed her.” According to Donaruma, P.B. could have suffered

head trauma on more than one occasion, but “an ultimate head tra[u]ma event

killed her.” Donaruma testified that she was not surprised that the autopsy report

said P.B.’s injuries were not externally visible because fractures inside the body do

not necessarily produce visible bruises.

      Dr. Morna Gonsoulin, the Assistant Medical Examiner at the Harris County

Institute of Forensic Science, testified that she performed an autopsy on P.B. and

prepared a written report of her findings. Gonsoulin explained that there was no

external evidence of the injuries to P.B.’s head, but the internal examination of

                                           4
P.B.’s body revealed a fracture of the occipital bone that was more than a few days

old, as well as a large collection of blood in the left hemisphere of P.B.’s brain and

a hemorrhagic clot between the membrane and the dura. Gonsoulin testified that it

required a significant amount of force to generate such a fracture, and she

characterized it as “a major blow.” Gonsoulin explained that a blow that could

cause such a fracture would have rendered P.B. unconscious. Gonsoulin described

the clot as a multi-layered hematoma, and she explained that P.B. survived an

initial skull fracture, but subsequently suffered a new injury that aggravated the old

injury and caused massive bleeding.

      According to Gonsoulin, when she examined P.B.’s spinal cord and eyes,

she found evidence of a hemorrhage in the spinal cord and nerve sheath

hemorrhage in both of P.B.’s eyes. Gonsoulin explained that shaking a child

violently could injure her brain, as could striking her head with or against a solid

object. Gonsoulin testified that she collected some of P.B.’s hair during the autopsy

and took blood samples. Gonsoulin determined that the cause of P.B.’s death was

“acute on chronic subdural hemorrhage with resolving skull fracture due to blunt

force head injuries[,]” and a contributory cause of her death was failure to thrive.

Gonsoulin concluded that the manner of P.B.’s death was homicide.



                                          5
       Sharon Derrick, a forensic anthropologist with Harris County Institute of

Forensic Sciences, testified that after the autopsy, she performed a skeletal

examination and trauma analysis of P.B. and prepared a written report. Derrick

explained that she observed a healing fracture of one of P.B.’s ribs, and she

estimated that the fracture was two to three weeks old. Derrick also testified that

the left occipital bone of P.B.’s skull was fractured, and her posterior cranium was

fractured in two places. In her report, Derrick stated that the skull injuries were

consistent with an impact to the head against an object of relatively large surface

area, and she opined that all of the skull fractures appeared to be related and

appeared to be approximately two to three weeks old.

      Ranger Daniel A. Young, a Texas Ranger with the Texas Department of

Public Safety, testified that Bob Walker2 of the Jasper County Sheriff’s Office

contacted him regarding P.B. and requested his assistance with the investigation.

Young contacted Ranger Scotty Shiver about speaking to P.B.’s parents and the

doctors at Texas Children’s Hospital, and after Shiver did so, Young and Walker

drafted a probable cause affidavit, obtained a warrant to search the Bryans’ home,

and searched the home. Young explained that the information he initially received

from Bryan and Doyle Jr. indicated that P.B. was injured in her play room, so the
      2
       Walker also testified regarding the search of the Bryan home and the
investigation of the case.
                                       6
search initially focused on that area. Bryan had stated that her other child found

P.B. unresponsive in the play room. After searching the home and reviewing a

physician’s statement regarding the injury to P.B., Young and Walker traveled to

Texas Children’s Hospital and met with Donaruma and Ranger Shiver. Donaruma

informed Walker that P.B.’s injuries were consistent with child abuse. Shiver told

Young and Walker that he had interviewed Bryan and Doyle Jr. earlier that day.

Bryan agreed to a second interview the following day, which was digitally

recorded. On September 27, 2012, Texas Children’s Hospital notified Young that

P.B. had died, and Bryan was arrested the same day.

      On October 1, 2012, Young and Walker searched the Bryan home a second

time after Doyle Jr. contacted them regarding something that had been discovered

in the home. Young and Walker photographed cracks in the paneling behind P.B.’s

bed and numerous cracks in the headboard of the baby bed. Young photographed

“two hair fragments that appeared to be connected by a hair root that were stuck in

the paneling . . . in the crack that was by the light socket.” Walker swabbed the

crack in the wall and collected the hair as evidence, and Young later sent the hair

and the swab to the DPS lab in Houston. Upon reviewing the photographs taken

during the initial search, Young and Walker saw the same crack in the wall that

they photographed during the second search. On October 1, 2012, Walker

                                        7
conducted an interview of Bryan that was recorded on video. During that

interview, Bryan stated that she had lied about her other child finding P.B.

unresponsive, and she stated that she had tripped over one of her dogs and had

accidentally fallen with P.B. in the hallway.

      Jenny Lounsberry, a forensic scientist with DPS, testified that the hairs

recovered from P.B.’s head during the autopsy were sent to DPS for analysis, and

the Texas Rangers also sent DPS hair fragments recovered from the wall of

Bryan’s residence. DPS also received a specimen of P.B.’s blood. Lounsberry

compared the hair from the wall in the Bryan’s home with the hair obtained during

the autopsy and concluded that the “two hair fragments recovered from the crack in

the wall were found similar [to] the characteristics from [P.B.] taken at autopsy or

any other person with similar hair characteristics.” Lounsberry explained that she

could not provide a percentage of certainty because DNA could not be extracted,

and only DNA can provide information about how many people in the population

have certain hair characteristics.

      Bryan’s mother, Jeri Carolyn Bohler, testified that she lived next door to the

Bryans for much of P.B.’s life and visited with them every day, and she never

noticed P.B. being mistreated. According to Bohler, Doyle Jr.’s son and Randall

sometimes babysat P.B., as did one of Randall’s daughters. Bohler testified that

                                          8
she also babysat P.B. and during the last four months of P.B.’s life, P.B. fell off the

bed and hit her head on the floor while Bohler was keeping her. Bohler described

another occasion when P.B. fell on the patio and bumped her head. Bohler testified

that the crack in the wall above P.B.’s bed occurred when Bryan tossed a jar of

diaper rash cream and the jar cracked the wall. According to Bohler, Bryan does

not use drugs.

                                 BRYAN’S ISSUE

      In her sole appellate issue, Bryan challenges the legal sufficiency of the

evidence. Specifically, Bryan argues that the evidence was legally insufficient to

prove that she knowingly and intentionally committed an act clearly dangerous to

human life by striking P.B.’s head with or against an instrument and violently

shaking P.B., thereby causing P.B.’s death.

      In reviewing the legal sufficiency of the evidence, we review all the

evidence in the light most favorable to the verdict to determine whether any

rational fact finder could have found the essential elements of the offense beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Hooper v. State,

214 S.W.3d 9, 13 (Tex. Crim. App. 2007). The fact finder is the ultimate authority

on the credibility of witnesses and the weight to be given their testimony.

Penagraph v. State, 623 S.W.2d 341, 343 (Tex. Crim. App. [Panel Op.] 1981). We

                                          9
give full deference to the fact finder’s responsibility to fairly resolve conflicts in

the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts. Hooper, 214 S.W.3d at 13. If the record contains conflicting

inferences, we must presume that the fact finder resolved such facts in favor of the

verdict and defer to that resolution. Brooks v. State, 323 S.W.3d 893, 899 n.13

(Tex. Crim. App. 2010); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007).

      We also “‘determine whether the necessary inferences are reasonable based

upon the combined and cumulative force of all the evidence when viewed in the

light most favorable to the verdict.’” Clayton, 235 S.W.3d at 778 (quoting Hooper,
214 S.W.3d at 16-17). “Direct and circumstantial evidence are treated equally:

‘Circumstantial evidence is as probative as direct evidence in establishing the guilt

of an actor, and circumstantial evidence alone can be sufficient to establish guilt.’”

Id. (quoting Hooper, 214 S.W.3d at 13). Appellate review of evidentiary

sufficiency in circumstantial evidence cases no longer requires that the evidence

exclude every reasonable hypothesis other than the defendant’s guilt. Geesa v.

State, 820 S.W.2d 154, 160-161 (Tex. Crim. App. 1991), overruled on other

grounds, Paulson v. State, 28 S.W.3d 570, 572 (Tex. Crim. App. 2000).



                                         10
      As previously discussed, the jury is the sole judge of the witnesses’

credibility and the weight of their testimony. Jackson, 443 U.S. at 318-19; see also

Hooper, 214 S.W.3d at 13. Viewing the evidence in the light most favorable to the

State, the jury could reasonably conclude, beyond a reasonable doubt, that Bryan

committed the offense of murder. See Tex. Penal Code Ann. § 19.02(b)(3) (West

2011); Jackson, 443 U.S. at 318-19; Hooper, 214 S.W.3d at 13; see also Brooks,
323 S.W.3d at 899; Geesa, 820 S.W.2d at 160-161; Clayton, 235 S.W.3d at 778.

Accordingly, we overrule Bryan’s sole issue and affirm the trial court’s judgment

of conviction.

      AFFIRMED.

                                             ________________________________
                                                     STEVE McKEITHEN
                                                        Chief Justice


Submitted on October 18, 2016
Opinion Delivered November 16, 2016
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                        11